Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12-21 in the reply filed on 05/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is indefinite because it states a “continuous laminate sheet” “the sheet” it is unclear if “the sheet” is intended to be the same as a “continuous glass sheet” for the purpose of this examination they are assumed to be the same.
Any “a glass” or “a sheet” recited after are assumed to be a newly claimed feature for the purpose of this examination”
The term “enhance” in claim 13 is considered indefinite.  It is unclear if enhance means to increase or “make better” or “more efficient” for example
Regarding claim 16, it is unclear how the viscosities of claim 16 are intended to be incorporated into claim 12.  The viscosities may change at points in time throughout the process of claim 12, thus dependent claim 16 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over N.E. DE Volder (US 3505571) referred to as Volder herein after and further in view of Gulati (US 20140141217) referred to as Gulati herein after.
Regarding claims 12, and 20-21, Volder discloses a glass enveloped semiconductor device (Col1; lines 22-26), or laminate to form a protective coating around the semiconductor material.  Volder discloses the glass encapsulated semiconductor providing a seal against harmful impurities and stabilizing the electrical properties (Col 1; lines 27-44) for the glass to reduce surface leakage of current (Col 6; lines 14-23, claim 1).
Volder does not disclose the method of manufacturing the glass encapsulated method of clam 1.
Gulati discloses a method of making a continuous laminate sheet (10),
the sheet comprising: 
a clad layer comprising a glass surrounding at least four of six sides of the core; the method comprising:
continuously extruding a sheet of the core glass (11)
and simultaneously; and continuously drawing the glass clad layer (12) onto the core glass layer (see at least [0048])
Gulati discloses the core glass layer may be slot drawn [0086] and indicates the clad glass layers may be slot or fusion drawn [0086] and specifically states a combination of glass feeds or fusion glass feeds may also be employed [0086] thus it would be obvious to attempt a combination of slot drawn and fusion drawn feeds as motivated by Gulati disclosing both may be used.
Gulati discloses in [0048] that the outer edges of the clad glass layers may encapsulate the cores glass layer [0048] thus meeting the claimed limitation that, “at least four of six sides including both major sides of the core sheet to produce the continuous laminate sheet having an envelope structure.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the glass encapsulation method of Gulati to manufacture the method of Volder.
Where Volder discloses the known means of ---glass encapsulating a semiconductor by coating with a glass slurry for at least reducing the leakage of surface current it would have been obvious to one skilled in the art to substitute the method of Gulati of glass encapsulation of another substance for another equivalent known in the art disclosed by Volder.
Regarding claim 13, Volder discloses further heating (Col 5; line 55) and Gulati discloses further heating and Gulati discloses further heating in at least [0057] thus considered a step of zone refining the continuous laminate sheet to enhance crystallinity of the core.
Regarding claim 14, Gulati necessarily discloses cutting the continuous laminate sheet into individual sheets in order to encapsulate them, additionally, rolling of thin downdraw glasses or laminates is well-known in the art
Regarding claim 15, Volder discloses the formation occurring in an inert or non-reducing atmosphere to avoid oxidation of the semiconductor surrounded by glass (Col 5; lines 45-47).
Regarding claim 16, Volder discloses the core comprises Silicon (Col 1; line 28) has a CTE compatible with the core material (Col 4; line 11-12).
Regarding claim 17, the method of Gulati yields a glass to be laminated of less than 2mm [0009], thus a core has a thickness of from 0.1 microns to 100 millimeters, 
And a total laminate thickness of 0.3-3mm thus the glass clad layer thus within a thickness of from 0.1 to 1,000 microns, 
Gulati does not disclose the width of the clad and core glass however it would be obvious to one of ordinary skill in the art the width of the cladding is slightly larger than the core so that it may be furthers surrounding the cores (see discussion of claim 12 above)
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the width, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to optimize the width for the purpose of the semiconductors use such as computer chips, solar panels, detectors and other known electronics that use semiconductors. 
Regarding claim 18, the method of Gulati requires the glass to be at a liquidus viscosity for formation (at least [0072]) it would be obvious to one of ordinary skill in the art the slot extruding is accomplished above the melting point of the core because the material must be melted to slot draw and fusion draw.
Regarding claim 19, a width of the glass clad layer is greater than a width of the core (see discussion in claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6327994 B1 claims, semiconductor enveloped in glass, CN101584046 Si, Ge, GaAs all known semiconductor materials on glass, US 20040093900 A1 overflow laminates, US20060016219 further evidence of overflow laminates for semiconductors [0010], US20150224744 glass roll (Figures), [0002] of covering semiconductors- already known to form semiconductors on overflow glass
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741